Citation Nr: 0843245	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for panic disorder with depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the case was 
subsequently turned over the RO in Roanoke, Virginia.

In correspondence submitted May 2006, the veteran requested a 
hearing before the Board in Washington, DC.; however, in 
subsequent correspondence received October 2007, through his 
representative, the veteran requested cancellation of the 
hearing request.  Accordingly, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(e) (2008). 

The record reflects that the veteran was denied service 
connection for post-traumatic stress disorder (PTSD) in a 
December 2005 rating decision.  In August 2006, a Statement 
of the Case (SOC) addressing this issue was sent to the 
veteran and his representative with a cover letter informing 
the veteran of the requirement that he submit a timely 
substantive appeal to perfect his appeal with respect to this 
issue.  Neither the veteran nor his representative has 
indicated an intent to perfect this appeal since that August 
2006 SOC was issued; therefore, the veteran has not perfected 
a timely appeal for service connection for PTSD.  38 C.F.R. 
§ 20.302 (2008).  Moreover, it is questionable whether such 
an issue of service connection for PTSD, even if appealed, 
would have any legal merit.  Any of the veteran's complaints 
that have already been considered in adjudicating symptoms 
associated with his service-connected panic disorder with 
depression may not also be considered on the issue of service 
connection for PTSD, as such would violate the rule against 
pyramiding at 38 C.F.R. § 4.14 (2008), which provides that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Moreover, the criteria for rating 
psychiatric impairments require that all psychiatric 
disorders be rated under the single formula provided at 38 
C.F.R. § 4.130 (2008). 

The veteran submitted additional medical evidence in October 
2007, accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran's sole service-connected disability is panic 
disorder with depression.  In the report from the veteran's 
March 2006 (fee based) VA psychiatric examination the veteran 
was diagnosed with panic disorder without agoraphobia.  The 
examiner expressed disbelief in outpatient records showing a 
variety of other psychiatric disabilities.  He found that the 
veteran's panic disorder is not sufficient to account for the 
veteran's inability to work.  

This March 2006 (fee based) VA psychiatric examination 
opinion was supported and contradicted by subsequent evidence 
from April 2006 that indicate the veteran's PTSD has an 
impact on the veteran's social and vocational functioning, 
and an August 2006 letter from a VA psychiatry nurse 
indicating that both the veteran's service-connected panic 
disorder and his non-service-connected PTSD affect his 
ability to work and interact with others.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

A letter from the veteran's private treating psychiatrist 
submitted October 2007 includes the opinion that the veteran 
was unable to work due to his panic disorder.  While 
unemployability due to various psychiatric disorders had been 
addressed in VA outpatient records, this finding is the first 
evidence that this unemployability is due solely to the 
veteran's service-connected disability.  

In light of this conflicting evidence regarding the nature of 
the veteran's psychiatric diagnoses, the undifferentiated 
symptomatology, and conflicting evidence regarding the cause 
of the veteran's unemployability, the Board finds that a 
remand is necessary in order to accord the veteran a VA 
examination to attempt to differentiate impairment from 
service-connected symptomatology from impairment due to non-
service-connected psychiatric symptomatology, and to assess 
the effect of the veteran's service-connected psychiatric 
disability (currently only panic disorder with depression) on 
his employability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has recently provided guidance with 
respect to the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Adequate VCAA notice in an increased rating claim must inform 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the RO provided the veteran with a 
notice letter in April 2004, which informed him that evidence 
showing that his psychiatric disability has increased in 
severity is needed to substantiate his claim.  Subsequent 
notice in March 2006 addressed the requirements for 
establishing the rating and effective date elements of his 
claim as well.  This letter also informed of some types of 
evidence that could be submitted to substantiate the claim, 
but he was not provided notice that fully complies with 
Vazquez-Flores.  As the case is otherwise being remanded, 
such notice should be sent to the veteran.

The October 2007 letter from the veteran's private treating 
psychiatrist also indicates that the veteran has been 
provided psychotherapy approximately every one or two weeks 
by the private psychiatrist.  Such recent treatment records 
should be associated with the claims file.  The RO should 
seek to obtain these records, if available.

In addition, while the veteran has undergone extensive VA 
outpatient treatment and has been hospitalized for his 
psychiatric disability, the most recent records of VA 
treatment are from August 2006.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim). 

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The veteran and his representative 
should be provided VCAA notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice specified by 
the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The RO or AMC 
specifically should inform the veteran 
that he may submit evidence showing the 
effects of the worsening or increase in 
severity of his panic disorder with 
depression upon his employment and daily 
life, and should include rating criteria 
under the general rating formula for 
rating mental disorders at 38 C.F.R. 
§ 4.130 (2008).  

2.  The RO or the AMC should obtain a copy 
of any identified private treatment 
records or VA outpatient records for the 
period since August 2006.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or AMC should afford the 
veteran VA psychiatric examination to 
determine the current degree of severity 
of his service-connected panic disorder 
with depression, to attempt to 
differentiate any psychiatric 
symptomatology from non-service-connected 
psychiatric disorders, and to indicate the 
affect of the veteran's service-connected 
psychiatric symptoms on his ability to 
obtain or maintain substantially gainful 
employment.  The claims folder should be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

The VA psychiatric examiner should 1) 
identify all current psychiatric 
manifestations of the veteran's panic 
disorder with depression; 2) diagnose or 
rule out any non-service-connected 
psychiatric disorders, including 
specifically differentiating service-
connected symptomatology associated with 
panic disorder with depression from 
symptomatology associated with non-
service-connected psychiatric disorders 
(discussing PTSD, and whether there is a 
psychotic disorder such as schizoaffective 
disorder/paranoid schizophrenia), 
including if possible assignment of a GAF 
score based only on symptomatology 
associated with service-connected panic 
disorder with depression; and 3) should 
provide an opinion concerning the current 
degree of social and occupational 
impairment resulting therefrom, to include 
whether it is at least as likely as not 
that the service-connect panic disorder 
with depression renders the veteran unable 
to obtain or maintain substantially 
gainful employment.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
increased rating in excess of 50 percent 
for panic disorder with depression and 
TDIU.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, and 
should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


